          Case 1:15-cv-01014-ER Document 236 Filed 10/25/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


SAUL CHILL and SYLVIA CHILL, for
the use and benefit of the CALAMOS
GROWTH FUND,

                          Plaintiffs,          Case No. 15-cv-01014 (ER)
                     v.

CALAMOS ADVISORS LLC,
                                               NOTICE OF STIPULATION
                          Defendant.



        WHEREAS, on October 3, 2018, the Court issued its ruling on Defendant’s motion

summary judgment in the above captioned matter (Dkt. 169) in which the Court granted the

motion in part and denied it in part; and

        WHEREAS, the Court held a bench trial from November 19, 2018 through November 30,

2018; and

        WHEREAS, on October 9, 2019, the Court issued its post-trial ruling (Dkt. 235) in which

the Court dismissed Plaintiffs’ claims in their entirety; and

        WHEREAS, pursuant to Federal Rule of Civil Procedure 54(d), Defendant, as the

prevailing party, would be entitled to file a bill of costs to recover taxable costs on or before

October 30, 2019; and

        WHEREAS, pursuant to 28 U.S.C. § 1291, Plaintiffs have the right to appeal from both the

summary judgment and post-trial rulings by filing a notice of appeal on or before October 30,

2019;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between Plaintiffs and Defendant, through their counsel of record, that (i) Plaintiffs shall not file
          Case 1:15-cv-01014-ER Document 236 Filed 10/25/19 Page 2 of 2



any appeal from either the Court’s summary judgment or post-trial rulings, and (ii) Defendant

shall not file any bill of costs.


Dated: New York, New York
       October 25, 2019

KIRBY MCINERNEY LLP                                DECHERT LLP

By:    /s/ Ira M. Press   .                        By: /s/ Matthew L. Larrabee .
Ira M. Press                                       Matthew L. Larrabee
Mark A. Strauss                                    David A. Kotler
Andrew M. McNeela                                  Catherine V. Wigglesworth
825 Third Avenue, 16th Floor                       Tiffany Engsell
New York, New York 10022                           Brendan Herrmann
Telephone: (212) 371-6600                          Samantha Rosa
Facsimile: (212) 751-2540                          1095 Avenue of the Americas
                                                   New York, New York 10036-6797
Counsel for Plaintiffs Saul and Sylvia Chill       Telephone: (212) 698-3500
                                                   Facsimile: (212) 698-3599

                                                   Counsel for Defendant Calamos Advisors
                                                   LLC




                                               2
